DETAILED ACTION

Examiner’s Comments
Applicants’ response filed on 5/16/2022 has been fully considered. Claims 1-19 are pending.

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Yoshida et al (US 2005/0179759), Kondo et al (US 2001/0012556), Schulz et al (US 6,979,480) and Kasamatsu et al (US 7,141,901) do not disclose the inkjet recording medium comprising a volume 50% average particle diameter as measured by a laser diffraction/scattering method of the organic spherical particles exceeding 20 µm and being 35 µm or less in combination with the other limitations of the claims.
Yoshida and Kondo are teaching references which are not being used to disclose the volume 50% average particle diameter as measured by a laser diffraction/scattering method of the organic spherical particles exceeding 20 µm and being 35 µm or less.
It would not be obvious to combine Schulz to disclose this feature as Schulz requires macroporous substrates while Yoshida and Kondo require microporous substrates and there is no rationale to include organic particles from a ink receiving layer on a macroporous substrate of Schulz in an ink receiving layer on a microporous substrate of Yoshida because the organic particles of such a large particle size would not reasonably work the same way on a microporous substrate as they would in a microporous substrate.
Kasamatsu has an ink receiving layer on a top surface of a substrate having organic particles and a gloss layer on a bottom surface of the substrate.
Kasamatsu discloses claim 1 except for the claimed mixture of polyvinyl alcohols.
This feature is taught in Yoshida for providing a desired gloss to an ink receiving layer.
However, it would not be obvious to combine Yoshida with Kasamatsu to meet this feature as the claimed mixture of polyvinyl alcohols is for gloss and the ink receiving layer having organic particles in Kasamatsu does not want gloss as gloss is required for the gloss layer on the bottom surface of the substrate. There is no rationale to include the claimed mixture of polyvinyl alcohols of Yoshida in the ink receiving layer of Kasamatsu as doing so would destroy the invention of Kasamatsu.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785